Citation Nr: 1537574	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  09-13 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an increased rating for a lumbar spine disability, currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for radiculopathy of the left lower extremity, currently rated as 10 percent disabling from April 17, 2013.

3.  Entitlement to an increased rating for radiculopathy of the right lower extremity, current rated as 20 percent disabling from April 17, 2013.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1968 to October 1972 and from May 1987 to May 1990. 

This matter comes before the Board of Veterans' Appeals  (Board) from a September 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In June 2012, the Board remanded the claims for additional development.


FINDINGS OF FACT

1.  On July 18, 2014, prior to the promulgation of a decision in this appeal, the Board received a signed, written statement from the appellant that he was withdrawing from appellate consideration the issue of entitlement to a TDIU.

2.  Throughout the pendency of the appeal, the Veteran's lumbar spine disability has been manifested by forward flexion greater than 30 degrees.  Intervertebral disc syndrome or ankylosis has not been shown.

3.  Prior to April 17, 2013, objective evidence of radiculopathy of the left lower extremity secondary to the Veteran's lumbar spine disability was not shown.

4.  Since April 17, 2013, the Veteran's radiculopathy of the left lower extremity secondary to the Veteran's lumbar spine disability has been mild in degree.

5.  Prior to April 17, 2013, objective evidence of radiculopathy of the right lower extremity secondary to the Veteran's lumbar spine disability was not shown.

4.  Since April 17, 2013, the Veteran's radiculopathy of the right lower extremity secondary to the Veteran's lumbar spine disability has been moderate in degree.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to a TDIU by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for a rating in excess of 20 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237 (2014).

3.  Prior to April 17, 2013, the criteria for a compensable rating for neurological manifestations in the left lower extremity as secondary to the service-connected lumbar spine disability were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, DC 8520 (2014).

4.  Since April 17, 2013, the criteria for a rating in excess of 10 percent rating for neurological manifestations in the left lower extremity as secondary to the service-connected lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, DC 8520 (2014).

5.  Prior to April 17, 2013, the criteria for a compensable rating for neurological manifestations in the right lower extremity as secondary to the service-connected lumbar spine disability were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, DC 8520 (2014).

6.  Since April 17, 2013, the criteria for a rating in excess of 20 percent rating for neurological manifestations in the right lower extremity as secondary to the service-connected lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, DC 8520 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Board on July 18, 2014, received a signed, written statement from the appellant wherein he expressed that he would like to withdraw the issue of entitlement to a TDIU from his appeal.  In light of the Veteran's withdrawal this pending issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this appeal and it must be dismissed.

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In the instant case, the Board finds that VA has satisfied its duty to notify through a July 2008 letter.  The claims were then adjudicated in September 2008, and most recently in the June 2013 supplemental statement of the case. 

Relevant to the duty to assist, the Veteran's service treatment records, VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  Additionally, the Veteran was afforded VA examinations in July 2008, August 2009, and April 2013 in order to adjudicate his increased rating claims.  Those examinations are sufficient to decide the Veteran's claims. 

There has been substantial compliance with the June 2012 Board remand.  The Board obtained the Veteran's SSA records, VA treatment records were obtained, and the Veteran was asked to submit a release of authorization to obtain all relevant private medical records.  A VA examination was also obtained, and that examination addressed the questions asked by the Board.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When  rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119   (1999); Hart v. Mansfield, 21 Vet. App. 505   (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40. 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14.  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson  v. Brown, 9 Vet. App. 7 (1996). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45. 

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  The use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6. 

The Veteran's lumbar spine disability has been rated 20 percent disabling under Diagnostic Code 5237 which pertains to lumbosacral strain.  38 C.F.R. § 4.71a, DC 5237. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is warranted for forward flexion of the lumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait pattern or spine contour such as scoliosis, reverse lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the lumbar spine 30 degrees or less, or, favorable ankylosis of the entire thoracolumbar spine. A  50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an increased rating of 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks during the past 12 months.  An increased rating of 60 percent rating is warranted where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Incapacitating episodes are defined as requiring bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2014).

 For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.

Turning to the evidence of record, VA treatment records reflect that in May 2008, the Veteran reported chronic low back pain.  An EMG was performed that was negative for evidence of radiculopathy.  He reported severe and debilitating pain such that he could no longer work and could not participate in leisure activities.  He showed visible grimaces and groans when transferring from sitting to standing.  There was diffuse tenderness with only light palpation over the mid back.  Range of motion was extremely limited, in that he only flexed to 15 degrees and extended from 5 to 10 degrees.  He guarded extensively to all types of passive ranges of motions of the spine, pelvis, and hips.  Neurological and straight leg testing was normal, as was muscle strength.  He was able to walk without an assistive device and had good balance, though he had an antalgic gait.  The physician assessed that the Veteran exhibited multiple Waddell's signs, meaning disproportionate facial and verbal expression i.e. pain behavior.  This raised the question of potential secondary gain issues or non-organic causes to his pain, though such could not be definitively proven.

On July 2008 VA examination, the Veteran reported constant 8/10 pain, with flares that were aggravated by anything.  He reported some radiating symptoms that were sharp, burning, and stabbing, into his hips and upper legs.  He felt those symptoms with any walking, including to the mailbox.  It was noted that he sat easily and relaxed during his medical interview, but then began to grimace and grunt in discomfort when he was asked to take off his shirt, shoes, and socks.  He was also observed to walk freely down the hall.  Physical examination showed pain that was out of proportion to his physical exam findings.  The Veteran would jerk suddenly out of pain, even when not yet touched by the examiner.  There was no explanation for this sensitivity.  There was no notable spasm on any of his motions.  He had tenderness throughout even on light palpation.  Flexion was to 60 degrees, then 50, than 40, with claims of increasing pain.  There was no change on active or passive range of motion on repetitive testing or other additional functional loss.  Neurological testing did not result in a finding of radiculopathy.  The diagnosis was degenerative disk disease of the lumbar spine.

On August 2009 VA examination, the Veteran reported pain that was 8/10 daily.  He had flare-ups four days per week that lasted all day.  Sitting or lying down could cause a flare.  He reported stabbing pain in his back and hips, but denied radiating pain into his lower extremities.  He had tingling down the back of his calves to the soles of his feet daily.  On physical examination, he would get up stiffly, had an antalgic gait, and was hunched over.  However, he could walk on his heels and toes and squat fully, holding on to do so.  There was no evidence of spasm.  There was marked tenderness to even light tough the second his back was touched.  Even on light touching, he would jump.  Range of motion showed flexion to 50 degrees, with pain beginning at 30 degrees, and extension to 0 degrees.  He had pain throughout his entire torso.  Neurological examination was normal.  There was no change in active or passive range of motion on repetitive testing or other additional functional loss.  The diagnosis was degenerative disc disease of the lumbar spine with Waddell's signs, most marked by his jumpiness to even light tough of the back.  There was no evidence of radiculopathy.

On April 2013 VA examination, the Veteran reported chronic back pain for which he took Oxycodone every eight hours.  He had pain that radiated down both legs, more so on the right side.  The pain would increase with walking, and it would feel like someone was poking a sharp hot poker into his hip.  Such had been going on for two years.  He stated that standing or walking for more than 10 minutes caused back pain.  He did not have trouble completing activities of daily living and was able to drive.  Range of motion testing showed forward flexion limited to 35 degrees, with pain.  Extension was limited to 10 degrees.  There was no additional functional loss or decreased motion on repetitive testing.  It was noted that the Veteran was very tender to light palpation over the entire back.  There was no one place worse than another.  The Veteran visibly jumped as soon as he was touched.  Muscle strength of the lower extremities was 4/5 in the knees and ankles.  Reflex examination was normal in both lower extremities.  Sensory examination was normal in the lower extremities.  There were signs of radiculopathy in the lower extremities, mild on the left side and moderate on the right side, with symptoms of intermittent pain, paresthesias, and numbness.  There was no sign of intervertebral disc syndrome.  The examiner determined that the Veteran's lumbar spine disability prohibited him from working in a physical occupation such as his previous occupation as a welder, however, he would not be precluded from sedentary employment.  The examiner noted that the Veteran did show non physiologic pain findings, or Waddell's signs, on examination in that he was extremely tender during palpation of the entire spine even with light pressure.  Waddell's signs were explained to be "anatomically inappropriate physical signs... suggestive of symptom enhancement."  The presence of Waddell's signs may suggest a behavioral component to the patient's pain.  The examiner noted that the Veteran's back pain as presented on examination was not consistent with his anatomy and physiology.

In this case, the Board finds that a rating higher than 20 percent is not warranted at any time during the appeal period.  The three VA examinations do not reflect a finding of forward flexion of 30 degrees or less, or ankylosis.  While on repetitive testing in August 2009 the Veteran experienced pain at 30 degrees on forward flexion, and while the VA treatment records demonstrate that in May 2008 the Veteran's forward flexion was limited to 15 degrees, the Board does not find such records to be competent, credible, or probative evidence and thus does not find that such evidence supports the Veteran's claim or meets the criteria for a higher rating.  Rather, throughout the appeal period, on every examination, the Veteran was assessed to show Waddell's signs demonstrating that the physical findings on examination were suggestive of symptom enhancement.  He showed symptom enhancement when demonstrating ranges of motion, as well as in other areas of examination, such as on palpation of the spine.  When taking into account the repeated assessment of Waddell's findings, the Board cannot place probative weight on the more severely restricted ranges of motion.  The Board notes that credibility can be detrimentally affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, a showing of interest, bias, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).   The Board cannot grant an increased rating based upon medical evidence that lacks credibility on the basis of secondary gain as found in 2008, and facial implausibility.  Moreover, subsequent examinations showed that the Veteran was able to forward flex greater than 35 degrees.  Therefore, a higher rating under the general rating criteria for disease and injuries of the spine is not warranted.  38 C.F.R. § 4.71a , DC 5237.

In this case, the Veteran has not been diagnosed with intervertebral disc syndrome, and thus a higher rating is not warranted based upon incapacitating episodes. 

 Next, in rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123. 

Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  38 C.F.R. § 4.124a, DC 8520.  Diagnostic Code 8620 refers to neuritis of the sciatic nerve, and DC 8720 refers to neuralgia of the sciatic nerve.

In this case, prior to April 17, 2013, the objective medical evidence does not demonstrate a finding of radiculopathy or other neurological impairment to either lower extremity as secondary to the service-connected lumbar spine disability.  While the Veteran reported pain radiating to his buttocks and upper thighs prior to 2013, EMG and physical testing was consistently negative for radiculopathy.  The first indication in the available medical evidence that the Veteran carried a diagnosis of radiculopathy was on April 17, 2013, VA examination.  For the reasons described above, the Veteran's lay statements are afforded less probative weight than the medical evidence, and thus the Board finds that a separate compensable rating for radiculopathy of the left or right lower extremity is not warranted prior to April 17, 2013.  

Since April 17, 2013, an increased rating for radiculopathy of the right or left lower extremity is not warranted.  On 2013 VA examination, the Veteran was found to suffer from moderate neurological symptoms on the right side, meeting the criteria for the current 20 percent rating, and mild neurological symptoms on the left side, meeting the criteria for the current 10 percent rating.  Moreover, on physical examination sensory and reflex examination was normal in both lower extremities, and muscle strength was 4/5.  Thus, the evidence does not demonstrate a more severe disability in either lower extremity, and increased ratings are not warranted.

The Board has determined that the Veteran is not entitled to higher ratings for the musculoskeletal claims decided above.  Consideration has been given to the provisions of 38 C.F.R. §§ 4.40 and 4.4 and DeLuca v. Brown, 8 Vet. App. 202   (1995).  In that regard, the Board has considered the Veteran's complaints of pain, stiffness, limitation of motion, and other reported symptoms related to his lumbar spine disability, as well as all evidence of record related to limitation of motion, weakened motion, excess motion, incoordination, fatigability, and pain on motion, in determining that the preponderance of the evidence is against the Veteran's claims of entitlement to increased ratings.  Specifically, when taking into consideration the credible evidence of record, there is no indication, even on repetitive testing, that the next higher ratings would be available to the Veteran under the applicable criteria.

III.  Other Considerations 

The Board notes that the Veteran specifically withdrew his claim for a TDIU from his appeal in a statement received in July 2014, and thus such issue has been withdrawn.

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected disability.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected lumbar spine and cervical spine disability and associated neurological manifestations of the right and left lower extremities with the established criteria found in the rating schedule.  The discussion above reflects that the symptoms of the Veteran's disabilities as they are contemplated by the applicable rating criteria.  There are higher ratings available under the diagnostic codes but those symptoms have not been shown.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule, to include the notations and findings of functional loss by the respective VA examiners.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board has considered whether higher ratings might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Because the preponderance of the evidence is against the claims at any time during the pendency of the appeal, the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

The appeal of the issue of entitlement to a TDIU is dismissed.

A rating in excess of 20 percent for a lumbar spine disability is denied.

Prior to April 17, 2013, a compensable rating for neurological manifestations in the left lower extremity as secondary to the service-connected lumbar spine disability is denied.

Since April 17, 2013, a rating in excess of 10 percent rating for neurological manifestations in the left lower extremity as secondary to the service-connected lumbar spine disability is denied.

Prior to April 17, 2013, a compensable rating for neurological manifestations in the right lower extremity as secondary to the service-connected lumbar spine disability is denied.



Since April 17, 2013, a rating in excess of 20 percent rating for neurological manifestations in the right lower extremity as secondary to the service-connected lumbar spine disability is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


